[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-11825                ELEVENTH CIRCUIT
                                                             MARCH 1, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                   D. C. Docket No. 07-14029-CV-JEM

HAROLD B. ROTTE,


                                                           Plaintiff-Appellant,

                                  versus

INTERNAL REVENUE SERVICE,
U.S. ATTORNEY GENERAL,
U.S. ATTORNEY'S OFFICE,
UNITED STATES OF AMERICA,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (March 1, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.
PER CURIAM:

      Harold B. Rotte, proceeding pro se, filed a civil action against the United

States for alleged unlawful action by the Internal Revenue Service (“IRS”), in

violation of 26 U.S.C. §§ 6511, 6502, 6334, and 6212, and seeking damages under

26 U.S.C. §§ 7432, 7433. Rotte now appeals the district court’s orders granting

partial summary judgment in favor of the United States, and dismissing for failure

to prosecute those claims that survived summary judgment. On appeal, Rotte fails

to present any argument regarding the district court’s orders, and notes only in

passing that “he was not given much time” to explain his case, the court was

“negligent” in not considering the totality of his claims, and opposing counsel was

“vague and deceptive.” The remainder of Rotte’s brief concerns tax years that

were not at issue before the district court, and makes unrelated allegations of fraud

and deceit. In his reply brief, Rotte asserts for the first time, without argument,

that the district court abused its discretion is dismissing his claims for failure to

prosecute, the court did not give adequate consideration to his claims, and the IRS

engaged in unauthorized collection activities in 2004.

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” See Trawinski v. United

Techs., 313 F.3d 1295, 1297 (11th Cir. 2002) (quotation omitted). However,



                                            2
“issues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir.), cert. denied, 129 S.Ct. 74 (2008).

Furthermore, we do not consider arguments raised for the first time in a pro se

litigant’s reply brief. See Lovett v. Ray, 327 F.3d 1181, 1182-83 (11th Cir. 2003).

       Because Rotte offers no argument concerning the orders from which he is

appealing, he has abandoned all claims on appeal. Furthermore, although he

makes brief assertions related to the orders in his reply brief, we do not address

these arguments because they were raised for the first time in his reply brief.

       Upon review of the record and consideration of the parties’ briefs, we affirm

the district court’s grant of partial summary judgment in favor of the government

and the dismissal of Rotte’s remaining claims for failure to prosecute.

       AFFIRMED.1




       1
             Rotte’s request for oral argument is denied as is his motion to request permission
to amend appeal.

                                               3